                                                                                                    FILED
                                                                                           2019 Jan-09 PM 03:02
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DAVID A. LEE,                                   )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No.: 2:18-cv-00833-SGC
                                                )
CASH CENTRAL OF ALABAMA,                        )
LLC, et al.,                                    )
                                                )
       Defendants.                              )

           MEMORANDUM OPINION AND ORDER OF REMAND1

       Presently pending is the motion to remand filed by the plaintiff, David A.

Lee.2 (Doc. 9). The defendants, Cash Central of Alabama, LLC, Community

Choice Financial Inc., and Direct Financial Solutions, LLC, have opposed the

motion, which is now ripe for adjudication. (Doc. 17; see Doc. 18). For the

reasons explained below, the motion is due to be granted, and this matter is due to

be remanded to state court.

I.     BACKGROUND

       On February 16, 2018, Lee filed the initial complaint in this matter in Shelby

County Circuit Court, asserting claims under Alabama common law and naming as

1
  The parties have unanimously consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). (Doc. 20).
2
 Mr. Lee, who is an attorney, is representing himself in this matter, with the assistance of co-
counsel.
defendants Cash Central, Community Choice Financial, and numerous fictitious

parties. (Doc. 1-1 at 9-17). Lee's complaint asserts an unknown party stole his

identity, obtained loans from the defendants, and subsequently defaulted.     Lee's

claims arise from the allegation the defendants reported to credit rating agencies

that he defaulted on the fraudulent loans. (Id.). On February 19, 2018, Lee filed

an amended complaint adding additional state law claims. (Id. at 33-35). On

February 23, 2018, Lee filed a second amended complaint adding Direct Financial

Solutions as a defendant. (Id. at 98-99). On February 26, 2018, Lee filed a third

amended complaint correctly identifying Community Choice Financial. (Id. at

104-05).

      The defendants were formally served with process on March 15 and 16,

2018, after which they filed a timely motion to dismiss. (Doc. 1-2 at 108, 114,

117, 121-32). After a hearing, the state court denied the motion to dismiss on May

16, 2018. (Doc. 1-3 at 46). That same day, Lee filed a fourth amended complaint

asserting additional claims. (Id. 52-57). Accordingly, the operative complaint

asserts claims against the above-captioned defendants and fictitious parties for

negligence, wantonness, misrepresentation, declaratory relief, reckless training and

supervision, invasion of privacy, negligent and wanton approval of a fraudulent

loan application, negligent and reckless training, supervision, and monitoring of

the loan approval process, malice, and willfulness. (See id.). No iteration of the


                                         2
complaint specified the amount of damages Lee sought.         Rather, Lee alleged the

defendants' conduct caused him to have a lower credit score, difficulty refinancing

his primary residence, delays in financing a lake house, a higher interest rate on a

mortgage loan on his primary residence, and mental anguish. (E.g. Doc. 1-1 at 12).

      On May 21, 2018, counsel for the defendants received a letter from Lee,

dated May 17, 2018. (Doc. 1-4; see Doc. 1 at 11). The letter, in which Lee opined

on the strength of his case and the difficulties the defendants would face in

litigating the claims, invited the defendants to consider early resolution of the case.

(Doc. 1-4). The letter did not include a specific settlement demand but did state

Lee would not accept a low-ball offer. (Id. at 2). On May 31, 2018, the defendants

removed to this court based on federal diversity jurisdiction. (Doc. 1). As to the

amount in controversy, the defendants rely entirely on Lee's May 17, 2018 letter to

establish the jurisdictional threshold. (Id. at 11-12).

II.   DISCUSSION

      A state court action may be removed if "the district courts of the United

States have original jurisdiction." 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. §

1332(a), the federal district courts shall have original jurisdiction of all civil

actions between citizens of different states where the amount in controversy

exceeds $75,000. The requirement of complete diversity of citizenship appears to

be satisfied here; Lee is an Alabama citizen (See Doc. 1 at 9), and the named


                                           3
defendants are citizens of Ohio.3 While the operative complaint asserts claims

against fictitious parties, the citizenship of these parties is disregarded when

determining the existence of complete diversity. 28 U.S.C. § 1441(b).

       The issue in this case is whether Lee's May 17, 2018 letter is sufficient to

show the amount in controversy exceeds the jurisdictional threshold. Where a

plaintiff's complaint does not include an ad damnum clause, the removing

defendants must prove—by a preponderance of the evidence—the amount in

controversy exceeds $75,000. Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353,

1357 (11th Cir.1996), abrogated on other grounds, Cohen v. Office Depot, 204

F.3d 1069 (11th Cir. 2000). The defendants concede the initial pleadings in this

case do not satisfy the amount in controversy requirement under 28 U.S.C. §

1332(a). (See Doc. 1 at 14-15). However, a notice of removal may be filed within

thirty days after receipt by the defendant of "an amended pleading, order, or other

paper from which it may first be ascertained that the case is one which has become

removable." 28 U.S.C. § 1446(b)(3). Here, the defendants contend Lee's May 17,

2018 letter constitutes "other paper" showing the amount in controversy exceeds

$75,000. (Doc. 1 at 11-12).

3
   Specifically, the notice of removal states Community Choice Financial is incorporated and has
its principal place of business in Ohio and is thus, an Ohio citizen. (Doc. 1 at 9). Direct
Financial Solutions is an LLC, the sole member of which is Community Choice Financial. (Id.
at 9-10). Cash Central is an LLC, the sole member of which is Direct Financial Solutions. (Id.
at 10). Accordingly, both Direct Financial Solutions and Cash Central are citizens of Ohio for
purposes of federal diversity jurisdiction. E.g. Rolling Greens MHP, LP v. Comcast SCH
Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004).
                                               4
      The defendants rely on several statements in the letter to support removal:

(1) the lawsuit "could result in a multi-million dollar verdict in Shelby County;" (2)

settlement would not be cheap; and (3) the cost of settlement would increase as

litigation progressed. (Doc. 1 at 11, 15-16). As the defendants would have it, the

letter revealed Lee's belief that the amount in controversy is "several million

dollars." (Id. at 16).

      In order for "other paper" to establish removability, the paper "must contain

an unambiguous statement that clearly establishes federal jurisdiction." Lowery v.

Ala. Power Co., 483 F.3d 1184, 1213 n.63 (11th Cir. 2007); see also Griffith v.

Wal-Mart Stores E., L.P., 884 F. Supp. 2d 1218, 1224 (N.D. Ala. 2012).

Settlement demands or offers can be evidence that the amount in controversy

exceeds $75,000. See Seckel v. Travelers Home & Marine Ins. Co., No. 12-4163-

KOB, 2013 WL 360421, at *1–2 (N.D. Ala. Jan. 29, 2013). "While [a] settlement

offer, by itself, may not be determinative, it counts for something." Burns v.

Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir.1994). However, the weight given

to a settlement offer "depends on the circumstances." Taylor v. Piggly Wiggly of

Bay Minette, Ala., No. 12-0320, 2012 WL 3555576, at *1-2 (S.D. Ala. Aug. 16,

2012). Indeed, courts within this circuit have found removing defendants failed to

establish the amount in controversy even where plaintiffs have specifically asserted

settlement demands exceeding $75,000. Brooks v. Sears, Roebuck & Co., No. 18-


                                          5
554, 2018 WL 3761045, at *2–4 (M.D. Fla. July 2, 2018), report and

recommendation adopted, 2018 WL 3545421 (M.D. Fla. July 24, 2018) (finding

amount in controversy not satisfied, notwithstanding the plaintiff's post-suit

settlement demand of $135,000); Jackson v. Select Portfolio Serv., Inc., 651 F.

Supp. 2d 1279, 1281 (S.D. Ala. 2009) ($155,000 settlement demand, without

information to support the figure, was insufficient to support removal).

      Courts determining the weight due settlement demands have focused on

whether the demand reflects a reasonable assessment of the value of the plaintiff's

claim or mere puffing and posturing. "[S]ettlement offers that provide 'specific

information to support the plaintiff's claim for damages' suggest the plaintiff is

'offering a reasonable assessment of the value of his claim' and are entitled to more

weight." Taylor, 2012 WL 3555576, at *1–2 (quoting Golden Apple Mgmt. Co. v.

Geac Comput., Inc., 990 F. Supp. 1364, 1368 (M.D. Ala. 1998) (alterations

incorporated) (settlement demand of $225,000 was persuasive because it was

accompanied by "specific information about hard, past damages" that plaintiff's

medical expenses were $70,000); Hardesty v. State Farm Mut. Auto. Ins. Co., No.

09-735-, 2009 WL 1423957, at *2–3 (M.D. Fla. May 18, 2009) (settlement

demand of $100,000 policy limits satisfied jurisdictional threshold where it was

accompanied by assessment of plaintiff's damages showing $8,425.00 in past

medical expenses, $107,370.00 in future medical expenses, as well as $75,000.00


                                          6
for bodily injury, pain and suffering, disability, physical impairment, mental

anguish, inconvenience, and loss of enjoyment of life).

      Conversely, settlement demands amounting to mere puffing or posturing do

not reflect a reasonable assessment of the value of the case and thus, fail to satisfy

the defendant's burden. Seckel, 2013 WL 360421, at *1–2 (letter from plaintiff

stating "I have no doubt I can win a 6 figure judgment" constituted "puffing and

posturing" which did not establish the amount in controversy); Brooks, 2018 WL

3761045, at *2–4 ($135,000 settlement demand did not satisfy amount in

controversy where defendant did not present any information regarding the nature

or severity of plaintiff's injuries); Jackson, 651 F. Supp. 2d at 1281 (unsupported

$155,000 settlement demand insufficient to support removal); see also Clarke v.

Home Depot, Inc., No. 07-80097, 2007 WL 9701763, at *1 (S.D. Fla. Mar. 12,

2007) (letter from plaintiff's counsel acknowledging the exact amount of damages

had not been evaluated but stating "preliminary estimates" revealed damages

would exceed $75,000 insufficient to show amount in controversy exceeded

jurisdictional threshold).

      Here, Lee's May 17, 2018 letter does not make a specific settlement demand.

Accordingly, the letter does not constitute Lee's unambiguous assessment of the

value of his case. Perhaps more importantly, the letter is devoid of specific




                                          7
information regarding the extent of Lee's alleged damages. See, e.g., Brooks, 2018

WL 3761045, at *2–4; Taylor, 2012 WL 3555576, at *1–2.

      In support of removal the defendants rely on several statements in the May

17, 2018 letter, each of which is examined in turn. First, the letter notes the case

could make new Alabama law that would ultimately cost the defendants and other

similar defendants "hundreds of millions of dollars." (Doc. 1-4 at 1). While this

statement speculates on the potential downstream effects an adverse judgment

could impose on the defendants' business, it says nothing of the amount in

controversy in this case—the value of Lee's claims. Next, the defendants rely on

Lee's opinion that "this is a very serious case for the defendants that could result in

a multi-million dollar verdict in Shelby County." (Doc. 1-4 at 1). However, this

statement is similar to those in other cases, which courts sitting within Alabama

have found to constitute the sort of "puffing and posturing" which is insufficient to

establish the amount in controversy.          E.g. Seckel, 2013 WL 360421, at *1

(plaintiff's statement "I have no doubt I can win a 6 figure judgment" was

insufficient).   Finally, the defendants rely on Lee's statements that: (1) the

defendants could not "throw [him] a bone" to settle the case; (2) the cost of

settlement would increase as litigation progressed; and (3) Lee was "very serious

about this case," which would "be a very expensive case for them to defend."

(Doc. 1-4 at 2-3). Like the other statements upon which the defendants' rely, these


                                          8
statements offer no information regarding the nature or severity of Lee's damages

or the amount in controversy. See Brooks, 2018 WL 3761045, at *2–*4.

       For the foregoing reasons, Lee's May 17, 2018 letter does not "contain an

unambiguous statement that clearly establishes federal jurisdiction." Lowery, 483

F.3d at 1213 n.63; see also Griffith, 884 F. Supp. 2d at 1224. Accordingly, the

defendants have failed to carry their burden of showing—by a preponderance of

the evidence—the amount in controversy exceeds $75,000. Tapscott, 77 F.3d at

1357. Given the presumption in favor of remand where federal jurisdiction is not

absolutely clear, the motion to remand is due to be granted. See Russell Corp. v.

Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001).

III.   CONCLUSION

       For all of the foregoing reasons, the plaintiff's motion to remand (Doc. 9) is

GRANTED, and this matter is REMANDED to the Circuit Court of Shelby

County, Alabama for further proceedings.

       DONE and ORDERED this 9th day of January, 2019.



                                              ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                          9
